UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1055


BRAD R. JOHNSON,

                Plaintiff - Appellant,

          v.

RANDALL BRYANT; DORIS CUBITT, CPA; MALANE S. PIKE, Esq.;
MARK T. HOBBS, CPA; GARY F. FORTE; BOBBY R. CREECH, JR.,
CPA; DONALD H. BURKETT, CPA; ANTHONY A. CALLANDER, CPA;
WENDELL LUNSFORD, PA; JOHN F. CAMP, CPA,

                Defendants – Appellees,

          and

HENRY D. MCMASTER,

                Defendant.



                             No. 12-1057


BRAD R. JOHNSON,

                Plaintiff - Appellant,

          v.

DORIS CUBITT, CPA; A. ABLE, CPA; B. BAKER, CPA; C. CHARLIE,
CPA,

                Defendants – Appellees,

          and
LEWIS V. HALL,

                 Defendant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia and Florence.   Terry L. Wooten,
District Judge. (3:09-cv-00102-TLW; 4:08-cv-02726-TLW)


Submitted:   May 18, 2012                     Decided:   June 6, 2012


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad R. Johnson, Appellant Pro Se.    Jerome Scott Kozacki,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Brad R. Johnson appeals

the district court’s orders granting summary judgment to the

Appellants and denying his motion for reconsideration.              We have

reviewed the records and the district court’s orders and affirm

for the reasons cited by the district court.                See Johnson v.

Bryant, Nos. 3:09-cv-00102-TLW; 4:08-cv-02726-TLW (D.S.C. Sept.

28,   2011;    Dec.   14,   2011).   We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     3